Citation Nr: 0307109	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to service connection for a back condition.  





ATTORNEY FOR THE BOARD

William Harryman, Counsel






INTRODUCTION

The veteran had active duty from April 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
developed a back condition as a result of an injury or 
disease during service.  

2.  The medical evidence does not show that the veteran 
currently has a chronic back condition.  


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 2001 rating decision and July 2002 statement of the 
case, the veteran was apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in July 
2001, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claim on appeal, and asked the veteran to submit or authorize 
the RO to obtain additional relevant evidence.  He was 
specifically advised that such evidence would include 
evidence of an injury, disease, or event in service, evidence 
of a current disability, and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA medical records.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Although the veteran has described an incident during the 
Fall of 1958 during service when he slipped on wet stairs and 
injured his back and has indicated that he reported for sick 
call at that time, the service medical records do not note 
any such injury.  Nor do they contain any outpatient 
treatment records that reflect any back complaints or 
treatment at any time during service.  On the report of the 
veteran's separation examination in December 1960, he denied 
having sustained any injuries and no pertinent abnormal 
clinical findings were reported by the examiner.  

VA treatment records dated from March 1999 to March 2001 
pertain almost solely to the veteran's treatment for 
substance abuse.  The report of an examination in March 2001, 
in conjunction with an evaluation for his admission into a VA 
substance abuse program, indicates that he had full flexion 
and extension of his back; no pertinent complaints or 
abnormal clinical findings were noted.  

Despite the veteran's contentions, the evidence in this case 
does not show that he sustained a back injury during service 
or that any such back injury resulted in a chronic back 
condition.  Nor does the medical evidence indicate that he 
currently has a chronic back condition.  Moreover, the 
evidence does not otherwise document continuity of 
symptomatology since the veteran's separation from service.  

In the absence of any medical evidence that the veteran 
currently has a chronic back condition or that any such 
condition is related to a back injury or other event in 
service, the Board concludes that service connection for a 
back condition is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for a back condition is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

